 In the Matter of INTERNATIONAL HARVESTERCOMPANY,EMPLOYERalldCLAUDEB. FLEMING,AN INDIVIDUAL, PETITIONERandINTERNATIONALASSOCIATION OF MACIIINISTS, INTERVENORCase No. 16-RD-6.Decided April 01, 19418Mr. Frank B. Scharer,of Chicago, Ill., for the Employer.Mr. C. B. Fleming,of Amarillo, Tex., for the Petitioner.Mr. L. Al. Fagan,of Fort Worth, Tex., andMr. E. C. Yaeger.ofSan Antonio, Tex., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Amarillo,Texas, on February 3, 1948, before Elsner Davis, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed,Upon the entire record in the case, the National Labor Relation-,Board 1 makes the following :FINDINGS OF FACT1.T11 E BUSINESS 01' THE EMPLOYERDInternationalHarvester Company is a New Jersey corporationwhose general offices are located in Chicago, Illinois. It is engagedin the manufacture of trucks, farm equipment, refrigeration and in-dustrial power equipment in several States, and operates branch housesand distributing points for its products in most States of the Union.Its branch house, located in Amarillo, Texas, which alone is involvedhere, serves as a wholesale and retail outlet for the Employer'sproducts which are shipped to the Amarillo branch from the EnI-ployer's plants outside the State. In the past year the value ofproducts handled at the Amarillo branch exceeded one million dollars.The Employer admits and we find that it is engaged in commereAwithin the meaning of the National Labor Relations Act.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel consisting of Board MembersHouston,Murdock, and Gray77 N L.R. B., No 27.242 INTERNATIONALHARVESTERCOMPANYII.THE PARTIESINVOLVED243The Petitioner, an employee of the Employer, asserts that the Unionis no longer representative of the Employer's employees as defined inSection 9 (a) of the Act.The Union, a labor organization, was established on December 3,1946, in Case No. 16-R-2072, as the exclusive bargaining representativeof the Employer's employees as a result of a consent election.III.THE QUESTION CONCERNING REPRESENTATIONOn December 3, 1946, as noted above, the Union became the exclu-sive bargaining representative of the Employer's employees as a resultof a consent election.On January 13, 1947, the Employer executedan exclusive collective bargaining agreement with the Union for theterm of 1 year, with a provision for renewal from year to year there-after, unless notice to modify or terminate was given by either partyat least 30 days prior to the terminal date of the contract.The Unioncontends that this contract is a bar to the instant proceeding.In resolving the issue of "contract-bar" in decertification cases, theBoard applies the same rules as have been, and still are, applied withrespect to petitions for investigation and certification of representa-tives.2Inasmuch as the instant petition was filed on November 20,1947, before the effective date of the automatic renewal clause, the con-tract executed on January 13, 1947, would not be a b^ r toa certificationproceeding.3We accordingly find that the contract is similarly nobar to the instantdecertificationproceeding.We find that ,t question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.We find no merit in the Union's contention that Section 8 (d) (1)of the amended Act provided that all existing renewable contractsare automatically renewed unless notice to terminate or modify themis given 60 days prior to their termination date. Section 8 (d) (1) ofthe amended Act defines one aspect of the obligation to bargain col-lectively, but automatic renewal of an existing contract does not resultfrom failure to meet this obligation.IV.THE APPROPRIATE UNITWe find that all mechanics, apprentices, helpers, and any other per-sons employed by the Employer at its Amarillo, Texas, branch, usingthe tools of the trade, excluding the service station foreman, service2Matter ofSnow and Nealley Company,76 NL R E, 390.3Matter of Drewry's Limited, U.S. A., Inc.,74N. L R. B. 31. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDstation assistant foreman, and all other supervisors, guards, and pro-fessional employees, as defined in the amended Act, constitute a unitappropriate for collective bargaining within the meaning of Section9 (b) of the Act.4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with International Harvester Com-pany, Amarillo, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of this election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by the International As-sociation of Machinists for the purposes of collective bargaining.MEMBER GRAY took no part in the consideration of the above De-cision and Direction of Election.4All the parties agreed that the unit established in the consent election of December 1946was apps opriate.The description of the unit has been changed slightly to conform withthe provisions of the amended Act.